DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/06/2022. Claim 7 has been canceled. Claims 1-6 remain pending for consideration on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (WO 2008027555 A2), Hiroshige (7-174439 A) and Robillard (US 20140093450 A1).

    PNG
    media_image1.png
    613
    712
    media_image1.png
    Greyscale








Regarding Claim 1, Minor discloses an air-conditioning apparatus (Fig. 1, Page 3, lines 22-23) comprising a refrigerant circuit in which a compressor (12), a condenser (41), an expansion unit (52), and an evaporator (42) are connected by a pipe and through which a working fluid obtained by adding a stabilizer (Page 40, lines 18-23) to a refrigerant mixture containing CF-                        
                            3
                        
                    I (Page 14, lines 17-23) flows,
wherein the pipe includes a riser gas pipe (61 & 63) erected at a discharge side of the compressor and extending from an outlet of the evaporator (42) to an inlet of the condenser (41) via the compressor (12),
wherein the stabilizer has a function of suppressing a reaction in which CF3I changes into another substance as a result of decomposition, compounding, or partial atomic replacement, (Minor, page 40, lines 13-17; Minor discloses that antioxidants and free radical scavengers may be used. It is well known that antioxidants and free radical scavengers inhibit oxidation and therefore suppress free radicals and chain reactions to form a different substance).
	Minor does not teach wherein the stabilizer is constantly a liquid within internal temperature and pressure ranges in the refrigerant circuit, and wherein an inner diameter of the riser gas pipe is smaller than or equal to an upper- limit threshold value D1 determined from Math. (1) indicated below, and, in the riser gas pipe at the discharge side of the compressor, the stabilizer moves from a low location to a high location, whereby the stabilizer is allowed to be circulated throughout the refrigerant circuit:

    PNG
    media_image2.png
    275
    302
    media_image2.png
    Greyscale

and wherein the stabilizer is a diene or diene-based compound

OFFICIAL NOTICE is taken by the examiner that it is old and well known in the art that certain additives in a refrigerant composition, such as stabilizers, oils, etc., often do not undergo a complete phase change, if at all, leaving liquid fluids in the system. Therefore, when keeping a system within certain operating conditions and using a specific refrigerant composition for said conditions, it is possible to keep a stabilizer in a constant liquid state if one so desired during design.
Math. (1) is known as the Wallis Formula. Here, the Wallis formula is used to estimate the stagnation conditions of liquid fluids when traversing flow through a riser gas pipe perpendicular to the ground. Applying known mathematical concepts and equations to determine a mathematical relationship is classified as an abstract idea. 
Hiroshige discloses a system wherein refrigerant and oil are in a two-phase separated state. Hiroshige further teaches that the flow rate of the refrigerant can be set so that the machine oil in the riser pipe can overcome its own weight using the Wallis empirical formula (Hiroshige. ¶ 0022). In ¶ 0025, Hiroshige further discusses the known method of modifying the inner diameter of the pipe to be a certain smaller diameter so that the flow speed is greater than the zero-penetration flow speed, therefore allowing the vertical translation of fluid in a pipe. Additionally, Robillard discloses that an advantage of a diene particle is that it is essentially unreactive toward biomolecules inside or on the surface of cells and all other regions (Robillard, ¶ 0056).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Minor with the relationship of pipe diameter and flow speed using the Wallis Formula, as disclosed in Hiroshige, to allow for vertical translation of liquids in a pipe (Hiroshige, ¶ 0022) and to utilize a diene-based compound to further reduce the reactivity of the refrigerant (Robillard, ¶ 0056).










Regarding Claim 6, Minor, as modified, discloses the air-conditioning apparatus of claim 1 above and Minor teaches wherein the refrigerant mixture contains R32, R1234yf, and CF3I in a mixing ratio of 44% by mass or lower, 100% by mass or lower, and 20% by mass or higher, respectively, has a GWP of 300 or lower, and has an operating pressure higher than or equal to an operating pressure of R1234yf. (Minor, table 1, pages 14-15 & table 2, pages 16-22).
Minor discloses that the claimed compositions are well-known in the art and have similar ranges of mixing ratios. Specifically, Minor discloses a composition containing (HFC-1234yf) at 10% by weight to 80% by weight, difluoromethane (HFC-32) at 1% by weight to 70% by weight and trifluoroiodomethane (CF                        
                            3
                        
                    I) at 10% by weight to 80% by weight.
The mixing ratios of the prior art fall within the limitations of the instant application and would therefore have been obvious to one of ordinary skill in the art at the effective filing date.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Minor, Hiroshige and Robillard as applied to claim 1 above, and further in view of Manole (US 20060042274 A1).




Regarding Claim 2, Minor, as modified, discloses the air-conditioning apparatus of claim 1 above.
However, Minor fails to disclose wherein the inner diameter of the riser gas pipe is larger than or equal to a lower-limit threshold value D2 determined from Math. (3.1), Math. (3.2), and Math. (3.3) indicated below:

    PNG
    media_image3.png
    518
    301
    media_image3.png
    Greyscale

Math. (3) is known as the Darcy-Weisbach formula. Here the Darcy-Weisbach formula is used to prevent the suction pressure from being lower than or equal to the atmospheric pressure due to pressure loss. Applying known mathematical concepts and equations to determine a mathematical relationship is classified as an abstract idea.
Manole discloses a refrigerating system and teaches that head loss due to a reduction in diameter of a conduit can be calculated using the well-known Darcy-Weisbach formula (Manole, ¶ 0022).
Due to the relationship of gas flow speed (U-                        
                            g
                        
                    ) in Math. (3) (Darcy-Weisbach formula) and Math. (1) (Wallis formula) as disclosed in claim 1 above, with a range of necessary gas flow speeds, a lower diameter limit can be determined to still achieve a necessary gas flow speed.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Minor with the Darcy-Weisbach formula, as disclosed in Manole, to determine a conduit diameter necessary to overcome the head loss and comply with the necessary flow speed (Manole, ¶ 0022-0026).


    PNG
    media_image4.png
    648
    740
    media_image4.png
    Greyscale
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minor, Hiroshige and Robillard as applied to claim 1 above, and further in view of Suzuki (WO 2011099052 A1).







Regarding Claim 3, Minor, as modified, discloses the air-conditioning apparatus of claim 1 above.
	However, Minor fails to teach wherein the upper-limit threshold value D1 is 24 mm for a pipe extending from the outlet of the evaporator to an inlet of the compressor and 19 mm for a pipe extending from an outlet of the compressor to the inlet of the condenser.
However, Suzuki discloses a refrigeration system comprising compressor (1), suction pipe (12), evaporator (11), refrigerant pipe (2) and mini heat exchanger (3) (Suzuki, Fig. 1). Suzuki further discloses that the suction pipe (12) has an inner diameter of 10.7 mm and the refrigerant pipe has an inner diameter of 7.7 mm (¶ 0014).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Minor with the piping system of Suzuki in order to accelerate the refrigerant by the suction action of the compressor and increase the amount of liquification with reduced pressure and enthalpy reduction (¶ 0015).

    PNG
    media_image5.png
    503
    440
    media_image5.png
    Greyscale
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minor, Hiroshige and Robillard as applied to claim 1 above, and further in view of Hatomura (US 9810464 B2).






Regarding Claim 4, Minor, as modified, teaches the air-conditioning apparatus of claim 1 above.
However, Minor fails to disclose further comprising: an injection pipe branching off from an outlet of the condenser and connected to an inlet of the compressor; an injection valve provided in the injection pipe and adjusting an amount of the working fluid flowing through the injection pipe; and a controller configured to perform control to open the injection valve in a case where a driving frequency of the compressor is lower than a frequency threshold value.
However, Hatomura discloses a refrigeration system wherein an injection pipe (18) is connected to the main refrigerant pipe (4) near the outlet of the indoor unit (2) containing heat exchanger (21) for injecting into an intermediate compression chamber in the compressor (10) also using a first opening and closing device (32) (Hatomura, Col. 4, lines 23-34). Hatomura further discloses a controller (50) to control the overall operation of the air-conditioning apparatus (100), wherein the responsibilities of the controller include the opening and closing of device 32 and 33 (Col 7, lines 20-39).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date to modify the combined device of Minor with the injection pipe system of Hatomura to adjust the amount of refrigerant to flow into the injection port of the compressor and to further adjust the rate of the low-pressure refrigerant, achieve the desired degree of subcooling and bypass the refrigerant to the inlet side of the accumulator (Col. 6, lines 17-28).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Minor, Hiroshige and Robillard as applied to claim 1 above, and further in view of Sethi (US 20170321099 A1).

Regarding Claim 5, Minor, as modified, discloses the air-conditioning apparatus of claim 1 above,
wherein the refrigerant mixture contains R32, R125, and CF3I in a mixing ratio of 31% by mass or higher, 15% by mass or lower, and 20% by mass or higher, respectively, has a GWP of 750 or lower, and has an operating pressure higher than or equal to an operating pressure of R125 (Minor, table 1, pages 14-15 & table 2, pages 16-22). Minor discloses that the claimed compositions are well-known in the art and have similar ranges of mixing ratios. 
Additionally, Sethi discloses a refrigerant composition containing difluoromethane (HFC-32) at 43% by weight to 51% by weight, pentafluoroethane (HFC-125) at 3.5% by weight to 11.5% by weight and trifluoroiodomethane (CF                        
                            3
                        
                    I) at 37.5% by weight to 45.5% by weight (Sethi, ¶ 0055). This embodiment is one of many compositions disclosed by Sethi with similar ranges.
The mixing ratios of the prior art fall within the limitations of the instant application and would therefore have been obvious to one of ordinary skill in the art at the effective filing date.

Claim 7 canceled.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to disclose, teach, or suggest an air-conditioning apparatus, wherein the stabilizer has a function of suppressing a reaction in which CF3I changes into another substance as a result of decomposition, compounding, or partial atomic replacement, and is a diene or diene-based compound because it would not have been obvious for one of ordinary skill in the art to combine Robillard with Minor and Hiroshige.
As stated above, Minor discloses that stabilizers may be employed, such as anti-oxidants free radical scavengers (Page 40, lines 13-17). It is well known in the art that antioxidants and free radical scavengers inhibit oxidation and therefore suppress free radicals and chain reactions to form a different substance. Therefore, the function of suppressing a reaction of CF3I is realized by operation of a stabilizer. Robillard is considered reasonably pertinent prior art because the problem to be solved involves a diene or diene-based compound being used as a stabilizer which suppresses chemical reactions. Robillard discloses an advantage of a diene particle in that it is essentially unreactive toward biomolecules inside or on the surface of cells and all other regions (Robillard, ¶ 0056). The teachings of Robillard are considered pertinent because they are concerned with diene being an unreactive compound which falls within the scope of the claim wherein the stabilizer is a diene-based compound that suppresses a reaction [MPEP 2141.01(a) I & III]. Regardless of Robillard’s teaching being drawn to a pre-targeting method for targeted medical imaging and/or therapeutics, Robillard teaches that it is common knowledge that diene or diene-based compounds are known to be unreactive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sgarbi (US 6276147 B1) and Singh (US 9175201 B2). Sgarbi discusses how certain concentrates must remain liquid during all phases of the air conditioning and refrigeration cycles, as well as the properties of additives to do so. Independent of applicant’s disclosure, Singh teaches that diene-based compounds are known in the art for use as a stabilizer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/Examiner, Art Unit 3763